Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9 and 22-32 are currently under examination, wherein claim 1 has been amended and claims 22-32 have been newly added in applicant’s amendment filed on May 3rd, 2021. The previously withdrawn non-elected claims 10-21 have been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-9 under 35 U.S.C. 103 as stated in the Office action dated February 9, 2021 have been withdrawn in light of applicant’s amendment filed on May 3rd, 2021. New grounds of rejection have been established as follows.
 Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9 and 22-32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Election by Original Presentation
4.	Newly submitted claims 25-28 and 29-32 are directed to two different species respectively which are independent or distinct from the species originally claimed for the following reasons: The new and original species are related as different methods of additive manufacture. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics (e.g. machine parameters) of such species. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-32 are withdrawn from consideration as being directed to non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2015/0352794 A1) in view of Kruth et al. (US Pub. 2009/0206065 A1).
	With respect to claims 1-6, 9 and 22-24, Nguyen et al. (‘794 A1) discloses a method of additive manufacturing comprising providing information related to a part including CAD files, material type, selected additive manufacturing process type and tolerances of selected design features; simulating manufacture of the part using the selected additive manufacturing process; comparing the simulated manufactured part to selected design tolerances; modifying some or all of a plurality of parameters including laser beam intensities for melting the material, a supporting table (i.e. the support structure as claimed), shape distortions, deposit paths which would meet the print orders as claimed in claims 23 and 24 and temperatures which would include the bed and powder temperatures as claimed in claim 22 to compensate predicted distortions and stresses outside the tolerances; repeating the simulated part manufacture and modifications until the design tolerances are achieved; manufacturing the part using an actual sensor monitoring system; providing post processing analysis of selected design features; and comparing data from the actual sensor monitoring system and the post processing analysis to improve simulated manufacture of the part, wherein manufacturing parameters relate to an energy beam control systems are able to control two-dimensional patterned energy beams; the design tolerances include stress, part geometry and topological positioning of the part; and an in-process sensor monitoring system provides measurements of continuous temperature, thermal radiation spectrum and intensity (abstract, paragraphs [0001]-[0014], [0023]-[0025], [0037]-[0042], [0044], 
	With respect to claims 7 and 8, Nguyen et al. (‘794 A1) further discloses that a wire feeder and energy gun are controlled to generate and transmit a set of input parameters and to enable alterations to be introduced into the workpiece to compensate for predicted distortions (paragraphs [0080]-[0083], [0104-0122], [0139], [0142] and [0152]-[0159]), at least suggested the claimed features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for .
Response to Arguments
6.	The applicant’s arguments filed on May 3rd, 2021 have been fully considered but they are moot in light of the new grounds of rejection above.	
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


5/20/2021